EXHIBIT 10.46
SECOND AMENDMENT TO
THE THOMAS & BETTS
SUPPLEMENTAL EXECUTIVE INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2007)
     WHEREAS, Thomas & Betts Corporation maintains the Thomas & Betts
Supplemental Executive Investment Plan (the “Plan”); and
     WHEREAS, it is desired to (i) clarify the participants for whom a
nonelective contribution is made under the Plan, (ii) correct typographical
errors, and (iii) add The Lamson & Sessions Co. as a participating employer in
the Plan;
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. Section 1.22 of the Plan is hereby amended to read as follows, effective
January 1, 2008:
     §1.22 Participant: An Eligible Employee who has elected to participate in
the Plan and for whom Deferral Amounts are being credited and, with respect to
eligibility for Employer Nonelective Amounts under Article IVA, an Eligible
Employee who is eligible for the nonelective integrated employer contribution
under the 401(k) Plan and who has Excess Compensation.
     2. The last paragraph of Section 9.3 of the Plan is hereby amended by
replacing the word “exceeds” with the words “does not exceed”, effective
January 1, 2007.
     3. The reference to §9.1(iii) in Section 9.4 of the Plan is hereby replaced
with a reference to §9.1(b)(iii), effective January 1, 2007.
     4. The reference to Article X in Section 9.5 of the Plan is hereby replaced
with a reference to Article IX, effective January 1, 2007.
     5. Appendix A to the Plan is hereby amended by adding the following
participating employer:

      Name   Date of Participation
 
   
The Lamson & Sessions Co.: Clinton, Bowling Green and Cleveland Retail locations
  January 1, 2009

 